Citation Nr: 9932348	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 C.F.R. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
entitlement to DIC benefits under the provisions of 38 C.F.R. 
§ 1151.  The Board remanded this case in June 1997 and March 
1998.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1993 with the immediate 
causes of his death identified as cardiopulmonary failure, 
atelectasis, pneumonia, ischemic heart disease and old 
stroke.  Gangrene of the right leg was listed as a 
significant condition contributing to his death

2.  No competent medical evidence has been presented or 
secured to show a causal relationship between VA treatment 
and any of the conditions which caused or contributed to the 
veteran's death.


CONCLUSION OF LAW

The claim for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The kind of 
evidence needed to make a claim well-grounded depends upon 
the types of issues presented by the claim.  Grottveitt v. 
Brown, 5 Vet.App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent medical evidence is 
required.  Id.

The appellant contends, in essence, that the veteran's death 
was the result of improper care and misdiagnosis by VA during 
his period of hospitalization in June 1993.  During her 
appearance before the RO in December 1995, she testified that 
the veteran experienced the sudden onset of a cold and 
painful foot and leg on June 2, 1993.  He was brought to a VA 
emergency ward and admitted immediately.  She stated that the 
veteran underwent an angiogram to clear blockage in his leg.  
A radiologist told her that the procedure had been completed 
only after the catheter entered the heart three times and 
that performing the angiogram was not a good idea.  Urokinase 
treatment was attempted but was discontinued after the 
veteran developed a large hematoma in the axillary area.  The 
appellant was of the opinion that the hemorrhaging stemmed 
from the angiogram procedure and the catheterization site.

The appellant then testified that the veteran was placed in 
intensive care and his leg was ultimately amputated.  He 
developed pneumonia following surgery which, the appellant 
asserts, was caused by his aspiration of gastric fluid to the 
lungs in gross amounts.  She opined that the pneumonia would 
have been prevented with the insertion of a nasogastric tube.  
She also testified that the veteran was treated for a urinary 
tract infection based upon an elevated white blood count 
urinalysis and culture sensitivity test.  She contended that 
the veteran was misdiagnosed as the urine sample taken from 
his ileo conduit should have been expected to be highly 
contaminated.  Rather, she was of the opinion that the 
appellant had a systemic infection such as septicemia.  
Finally, the appellant stated that the veteran was 
transferred from intensive care to a regular room earlier 
then necessary in order to make room for a new patient.  The 
next morning the veteran was found dead.

Based upon the above, the appellant opined that the veteran 
likely died from septicemia stemming from the angiogram 
procedure and the catheterization site.  She also opined the 
veteran's pneumonia, which could have been prevented by 
insertion of a nasogastric tube, contributed to his death.  
She asserted that septicemia could also ultimately lead to 
pneumonia.  She stated that, due to the VA "misdiagnosis" 
of a urinary tract infection, the source of the veteran's 
infection was not found or treated.  She also stated that the 
veteran's transfer from the intensive care unit to a regular 
room, which resulted in less frequent monitoring of the 
veteran's condition, contributed to his death.  When she was 
asked if she had a nursing degree, she answered "No, I have 
nurses training and have worked in the medical field."  In 
arriving at her opinion, she consulted with an intensive care 
nursing specialist and several doctors.

Review of the pertinent medical evidence shows that the 
veteran was admitted to the Bay Pines, Florida VA Medical 
Center (VAMC) on June 2, 1993 for complaint of recent onset 
of a cold right foot.  He had a previous history of 
femoral/popliteal bypass on the right leg times 2 
approximately 4- 5 years previously, and had lost his left 
leg to a similar problem.  His past medical history included 
chronic urinary tract infections, cholecystectomy, bladder 
carcinoma, cystectomy, hypertension, myocardial infarctions 
times 2, and prostatectomy with an ileoconduit.  Physical 
examination revealed that the femoral pulse was present on 
the right but absent distally, and his right foot was pale 
and cool to touch.  It was noted that he had a bag for urine 
on the right lower quadrant.  He was considered a poor 
historian due to a cardiovascular accident two years 
previously.  Diagnostic testing, to include urinalysis (UA), 
was performed.

Initial assessment was of "probable occluded graft."  An 
emergency angiogram was performed through a left arterial 
axillary approach which confirmed occlusion of the veteran's 
right femoral/popliteal bypass graft.  Thereafter, he was 
given thrombolytic therapy with Urokinase by means of an 
infusion catheter which was placed within the proximal 
portion of the occluded right femoral popliteal graft.  After 
approximately 4 hours, he developed an axillary hematoma but 
there was no essential change in the clot in his leg.  Due to 
concern about the axillary hematoma and limited chance of 
clearing the graft, Urokinase treatment was discontinued.  Of 
note, a consent form signed by the appellant, as custodian of 
the veteran, acknowledged that bleeding complications at 
puncture sites, recent wounds, etc., were known risks 
sometimes associated with Urokinase treatment.  The veteran 
was then placed on Heparin and monitored on a daily basis for 
demarcation of his leg.

On June 6, 1993, the veteran was placed under observation for 
cloudy amber urine.  On June 11, 1993, he underwent an above 
knee amputation on the right, and pathological findings 
revealed severe occlusive atherosclerosis with calcification 
with over 95% stenosis of popliteal artery with soft tissue 
necrosis and reactive changes.  Post- operatively, he was 
monitored in the surgical intensive care unit (SICU) for 
respiratory problems in handling his secretions and 
desaturation.  On June 13, 1993, his respiratory toilette and 
oxygen saturation improved and he was sent to the floor.  At 
this time, he was also placed on Timentin and Gentamicin for 
suspected pneumonitis and had already been prescribed Bactrim 
for a chronic urinary tract infection.  X- ray examination of 
the chest did reveal a basilar lung infiltrate superimposed 
on segmental atelectasis which had progressed.  His white 
blood cell count increased and, on the morning of June 14, 
1993, he was noted to have no respirations or pulse and was 
declared dead.

The immediate final causes of the veteran's death, as noted 
on his Death Certificate, were identified as cardiopulmonary 
failure, atelectasis, pneumonia, ischemic heart disease and 
old stroke.  Gangrene of the right leg was listed as a 
significant condition contributing, but not resulting, in his 
death.

In September 1997, a VA physician reviewed the veteran's 
claims folder.  Generally, Bay Pines VAMC hospitalization 
records revealed that the veteran presented with right leg 
pain with associated lack of pulses.  Vascular surgery was 
consulted immediately and angiogram revealed total arterial 
occlusion.  The veteran was administered Urokinase, but this 
was discontinued secondary to a large hematoma forming at the 
access site.  The veteran's course then included progression 
of right lower extremity necrotic and gangrenous changes 
requiring urgent right lower extremity above the knee 
amputation.

With regard to the appellant's contentions of a urinary tract 
misdiagnosis, the VA examiner commented that admitting UA did 
reveal white blood cells, 20 red blood cells and trace blood 
in the urine, but there was no mention to symptoms of urinary 
tract infection.  Furthermore, there was no evidence of 
significant leukocytosis signifying systemic infection.  
These UA findings in a person with known chronic UTI's 
without symptoms would not warrant urgent antibiotic 
treatment.  On June 6, 1993, there was an increase to 88 
white blood cells per high- powered field on the urine which 
was concomitant with a white blood cell count of 13.9.  In 
light of the leukocytosis and, therefore, possible systemic 
infection, antibiotics should be employed.  At this time, the 
veteran was started on oral Bactrim which was appropriate for 
his uncomplicated UTI.  His subsequent worsening infectious 
disease status was unlikely related to his UTI as evidenced 
by an improvement in subsequent UA dated on June 10, 1997 in 
which there were 3 white blood cells per high powered field.  
In conclusion, the VA examiner was of the opinion that there 
was not a misdiagnosis of UTI.

The question of prevention of aspiration pneumonia with 
insertion of a nasogastric tube was a bit more complicated.  
Hospital notes preceding the suspected incidence of 
aspiration pneumonia noted that the veteran's mental status 
was stable.  In light of stable mental status and no ongoing 
emesis, it was not considered unreasonable not to insert a 
nasogastric tube.  Once emesis begins and aspiration occurs, 
the insertion of a nasogastric tube would not help prevent 
pneumonia.  Of urgent need at that time was the broadening of 
antibiotic treatment which was observed during the immediate 
period following the aspiration episode.  In summary, the VA 
examiner was of the opinion that insertion of a nasogastric 
tube would not have prevented pneumonia as there were no 
clear signs of imminent aspiration pneumonia.  The veteran 
did develop emesis during a period and time where he was 
essentially neurogically intact, and there were no predictors 
that would have prompted early nasogastric tube insertion.

In summary, the VA examiner opined that the veteran's demise 
was not hastened by hospitalization at Bay Pines.  The issues 
of misdiagnosis of UTI and aspiration were not secondary to 
negligent care.  The veteran's UTI was diagnosed in time and 
treated appropriately.  Furthermore, his aspiration could not 
have been prevented by any clinical markers.

The appellant's claim for entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151 was originally denied by an RO 
decision dated in March 1995.  At that time, the pertinent 
provisions of 38 U.S.C.A. § 1151 in effect provided that:

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,... 
and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results 
in additional disability..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected.

The current provisions of 38 U.S.C.A. § 1151 require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA.  38 U.S.C.A. § 1151 (West Supp. 
1999), as amended by Pub. L. No. 104, 204, §422 (a) and (c), 
110 Stat. 2874, 2926- 27.  See generally Brown v. Gardner, 
513 U.S. 115 (1994).  As these provisions became effective on 
October 1, 1997, the appellant's claim is governed by the 
more liberal version of 38 C.F.R. § 1151 stated above.  See 
VA O.G.C. Prec. No. 01-99 (February 16, 1999).

In order to have a well grounded claim, the appellant must 
present evidence that renders plausible her assertion that 
the veteran's death was the result of VA hospitalization, 
medical, or surgical treatment.  The provisions of 38 C.F.R. 
§ 3.358 applicable to this case provide that where it is 
determined that there is additional disability resulting from 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, compensation will be payable for such 
additional disability.  Compensation will not be payable for 
the continuance or natural progress of disease or injury for 
which the hospitalization or treatment was authorized.

In this case, the cause of the veteran's death was identified 
as cardiopulmonary failure, atelectasis, pneumonia, ischemic 
heart disease and old stroke.  Gangrene of the right leg was 
listed as a significant condition contributing to his death.  
There is no clinical evidence or medical opinion that 
treatment by VA was improper nor is there clinical evidence 
or medical opinion of a causal relationship between VA 
treatment and any of the conditions which caused or 
contributed to death.

To the contrary, a VA physician, upon review of the claims 
folder, has opined that the veteran's death was not hastened 
by VA treatment.  In this respect, the VA physician opined 
that the veteran's UTI was diagnosed in time and treated 
appropriately.  Furthermore, his aspiration could not have 
been prevented by any clinical markers.  In short, that the 
veteran's diagnosis and treatment were proper.

In support of her claim, the appellant has provided her 
opinions that VA misdiagnosed the veteran, improperly 
administered an angiogram and Urokinase treatment, and failed 
to take appropriate steps to prevent aspiration pneumonia.  
In essence, she opines that VA treatment hospitalization, 
medical and/or surgical treatment hastened his death.  Her 
testimony, while competent to describe the signs and symptoms 
of the veteran's disease processes during his VA 
hospitalization, does not constitute competent medical 
opinion as to a causal relationship between VA treatment and 
any of the conditions which caused or contributed to death.  
In this regard, the appellant, by her own admission, does not 
have a nursing degree; she simply has some nurse's training 
and had worked in the medical field.  However, there is no 
showing of record that she possesses the scientific, 
technical, or other specialized knowledge in the fields of 
cardiology, urology and pulmonary diseases necessary to 
arrive at a medical opinion.  See Black v. Brown, 10 Vet.App. 
279 (1997); Barfield v. Brown, 5 Vet.App. 8, 9 (1993).  In 
short, she lacks competency on matters of medical diagnosis 
and treatment.

Furthermore, during her testimony, the appellant testified 
that a VA radiologist told her that the angiogram was not an 
appropriate procedure to perform on the veteran.  
Additionally, she testified that her opinions were based, in 
part, upon consultation with a nursing specialist and several 
doctors.  It is well settled that "any statement of [an] 
appellant as to what a doctor told h[er] is ... insufficient to 
establish a medical diagnosis."  Warren v. Brown, 6 Vet.App. 
4, 6 (1993).  This account of what the physicians told her, 
even when considered credible, has been filtered through what 
is essentially a lay sensibility, and cannot supplement the 
requirement of a competent medical opinion in the context of 
determining well groundedness.  See Robinette v. Brown, 8 
Vet.App. 69, 77 (1995).

Accordingly, in the absence of competent medical evidence of 
a nexus between or causal relationship between VA treatment 
and any of the conditions which caused or contributed to 
death, the Board must deny the appellant's claim entitlement 
to DIC benefits as not well grounded.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground her claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to DIC benefits under the provisions of 38 C.F.R. 
§ 1151 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

